[NOT FOR PUBLICATION]

                UNITED STATES COURT OF APPEALS
                    FOR THE FIRST CIRCUIT
                                         

No. 97-1593

                    HECTOR GUZMAN-RIVERA,

                    Plaintiff, Appellant,

                              v.

       METROPOLITAN DETENTION CENTER, GUAYNABO, ET AL.,

                    Defendants, Appellees.

                                         

         APPEAL FROM THE UNITED STATES DISTRICT COURT

               FOR THE DISTRICT OF PUERTO RICO

       [Hon. Daniel R. Dominquez, U.S. District Judge]                                                                 

                                         

                            Before

                     Selya, Circuit Judge,                                                     
               Campbell, Senior Circuit Judge,                                                         
                  and Lynch, Circuit Judge.                                                      

                                         

Hector Guzman-Rivera on brief pro se.                                
Guillermo Gil, United States Attorney, and Lilliam Mendoza Toro,                                                                           
Assistant United States Attorney, on brief for appellee.

                                         

                      November 12, 1997
                                         

          Per Curiam.   After carefully reviewing  the record                                

and the briefs of  the parties, we affirm the judgment of the

district  court for  essentially the  reasons  stated in  its

Opinion  and Order,  dated  March  31, 1997.    We add  three

comments.

          First, most  of appellant's claims are moot because

he either has received what he wanted or because he no longer

is  subject  to  the conditions  about  which  he complained.

Thus, these issues  no longer are "live."   See New Hampshire                                                                         

Right to Life  Political Action Comm. v. Gardner,  99 F.3d 8,                                                            

17  (1st  Cir.  1996).    Second, the  negligent  loss  of  a

prisoner's  property, such as  books, does not  implicate the

due  process  clause  and  thus  is not  enough  to  state  a

constitutional claim.   Daniels  v. Williams,  474 U.S. 327,                                                        

328, 332 (1986);  Del Raine v. Williford, 32 F.3d 1024, 1043                                                    

(7th Cir. 1994) ("[t]he most  that the record here  discloses

with reference  to lost or taken books is possible negligence                                                              

and that is not enough for a constitutional claim").

          Finally, the  district  court  did  not  abuse  its

discretion in  not appointing counsel to represent appellant.

In  a civil  case, counsel is  required only  in "exceptional

circumstances."   DesRosiers v. Moran,  949 F.2d 15,  23 (1st                                                 

Cir. 1991).   Because this  case did not involve  any complex

issues of law or fact, it did not present such circumstances.

                             -2-

          Affirmed.  See Local Rule 27.1.                                    

                             -3-